DETAILED ACTION
In response to the Amendments filed on January 5, 2021, claims 1, 18, and 20 are amended; and claim 19 is cancelled. Currently, claims 1, 3, and 5-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The limitation of “evacuator” is interpreted as being a backfill ([0030], or solid, liquid, or gaseous substance, and/or a mechanical element such as a gasket, disc, stopper or plunger ([00101]), wherein backfill 32 may include sterile water, glycerol, saline, oil or any polysaccharide; and/or material that is flowable and biocompatible, such as, for example, blood, or blood components including plasma, platelet-rich plasma, buffy coat. In some embodiments, backfill 32 may include, such as, for example, cement to render surgical injection device 12 to be a single use device and/or disposable. In some embodiments, backfill 32 may include, such as, for example, solid chunks of material that, when injected, flow similar to a liquid ([00102]).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The application has been amended as follows: 
17. (Currently Amended) A surgical injection device comprising: 
a syringe barrel defining a portion of a passageway; 
a tubing connected with a distal end of the syringe barrel and defining another portion of the passageway; 
a selected volume of bone graft disposed at a distal end of the syringe barrel and a flowable backfill disposed near a proximal end of the syringe barrel such that the flowable backfill is configured to expel the bone graft first through the distal end of the syringe barrel; and 
a plunger engageable with the backfill to entirely expel the selected volume of the bone graft from the passageway to a void of a selected site, wherein the syringe barrel comprises an opening and the plunger comprises a plunger seal configured to prevent the backfill from exiting the opening, the plunger being separated from the bone graft by the backfill, wherein the bone graft directly contacts the backfill prior to the plunger moving toward the proximal end of the syringe barrel.

Allowable Subject Matter
Claims 1, 5-18, 20, and 21, as presented in the Amendments filed on January 5, 2021, are allowable over the prior art of record.
the claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the specifics of a surgical injection device comprising a syringe barrel, an evacuator, a plunger, and an actuator as required by the claims. 
The closest prior art of record is Truckai (US Pub. No. 2006/0122625 A1), Trieu (US Pub. No. 2008/0172059 A1), Sharma (US Pub. No. 2014/0228745 A1), Hallahan (US Pub. No. 2013/0116657 A1), Okano (US Pub. No. 2010/0168868 A1), Lynn (US Pub. No. 2013/0184827 A1), Mazzuca (US Pub. No. 2014/0046335 A1), Varav (US Pub. No. 2014/0058252 A1), Richards (US Pub. No. 2007/0191781 A1), Malandain (US Pub. No. 2007/0010824 A1), and Karapetyan (US Pat. No. 7,118,378 B1).
Regarding claims 1, 17, and 18, the closest prior art does not disclose all of the specifics of orientation and operation of the structures relative to each other as required by the respective claims. See Non-Final Rejection dated October 7, 2020 for additional details. Moreover, it is noted that while Karapetyan discloses a syringe barrel with a plunger and an actuator, Karapetyan also does not explicitly disclose the relative positioning of the evacuator and agent (as per claim 1) or the backfill and bone graft (as per claim 17) or the bone graft and evacuator (as per claim 18) relative to the other structure as required by claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783